Exhibit 10.1

SECOND AMENDMENT

TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of September 29, 2008 (this
“Amendment”), is made and entered into by and among SUNGARD DATA SYSTEMS INC., a
Delaware Corporation (“SunGard” or the “Company”), SUNGARD HOLDCO LLC, a
Delaware limited liability company (“Holdings”), the Lenders signatories hereto,
(each an “Initial Incremental Term Lender” and collectively the “Initial
Incremental Term Lenders”), and JPMORGAN CHASE BANK, N.A., as administrative
agent for the Lenders under the Credit Agreement (as defined below) (in such
capacity, the “Administrative Agent”).

Reference is made to the Credit Agreement, dated as of August 11, 2005 (as it
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), by and among SOLAR CAPITAL CORP, a Delaware corporation
(which was merged with and into SunGard), the Overseas Borrowers from time to
time party thereto, Holdings, SunGard, the Lenders signatories thereto, (each a
“Lender” and collectively the “Lenders”), and JPMORGAN CHASE BANK, N.A., as
Administrative Agent, Swing Line Lender, and an L/C Issuer.

Capitalized terms defined in the Credit Agreement and not otherwise defined in
this Amendment have the meanings assigned to such terms in the Credit Agreement
as amended pursuant to Section I hereof and Annex I hereof.

RECITALS:

WHEREAS, subject to the terms and conditions of the Credit Agreement, and
pursuant to Section 2.15 of the Credit Agreement, the Company may request an
additional tranche of term loans (the “Incremental Term Loans”) by entering into
an “Incremental Amendment” (as defined in the Credit Agreement) executed by
Holdings, the Company, each lender agreeing to provide such Commitment and the
Administrative Agent, and such other documents as are necessary to effect such
Incremental Term Loans; and

WHEREAS, this Amendment is an “Incremental Amendment” as defined in the Credit
Agreement;

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

I. AMENDMENTS TO CREDIT AGREEMENT

Effective upon the Second Amendment Effective Date, the parties hereto agree
that the Credit Agreement is hereby amended pursuant to the provisions contained
in Annex I hereof.



--------------------------------------------------------------------------------

II. INCREMENTAL COMMITMENTS AND JOINDER

 

  A. Each Initial Incremental Term Lender party hereto hereby commits to provide
an Incremental Term Loan in the full amount of its respective Incremental Term
Commitment as set forth on Schedule A annexed hereto, on the terms set forth
herein and in the Credit Agreement as amended hereby, and subject to the
conditions set forth below. Such Commitment is an “Incremental Term Commitment”
as defined in the Credit Agreement as amended hereby, for all purposes of the
Credit Agreement and the other Loan Documents, and shall be subject to the terms
thereof.

 

  B. Each Initial Incremental Term Lender (i) confirms that it has received a
copy of the Credit Agreement and the other Loan Documents, together with copies
of the financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment and make its Incremental Term Commitment
and Incremental Term Loan; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Incremental Arrangers, or any other
Lender or Agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement or the other Loan Documents,
including this Amendment; (iii) appoints and authorizes the Administrative Agent
and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under the Credit Agreement and the other Loan Documents as
are delegated to the Administrative Agent and Collateral Agent, as the case may
be, by the terms thereof, together with such powers as are reasonably incidental
thereto; and (iv) agrees that it will perform in accordance with their terms all
of the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender and as an Initial Incremental Term Lender.

 

  C. Each Initial Incremental Term Lender that is a party to the Credit
Agreement prior to the Second Amendment Effective Date acknowledges and agrees
that upon the Second Amendment Effective Date such Initial Incremental Term
Lender shall be an “Incremental Term Lender” and an “Initial Incremental Term
Lender” under, and for all purposes of, the Credit Agreement and the other Loan
Documents, and shall be subject to and bound by the terms thereof, and shall
perform all the obligations of and shall have all rights of an Incremental Term
Lender and an Initial Incremental Term lender thereunder. Each Initial
Incremental Term Lender that is not a party to the Credit Agreement prior to the
Second Amendment Effective Date acknowledges and agrees that upon the Second
Amendment Effective Date such Incremental Term Lender shall become a “Lender”
and “Incremental Term Lender” and “Initial Incremental Term Lender” under, and
for all purposes of, the Credit Agreement and the other Loan Documents, and
shall be subject to and bound by the terms thereof, and shall perform all the
obligations of and shall have all rights of a Lender and Incremental Term Lender
and Initial Incremental Term Lender thereunder.

 

2



--------------------------------------------------------------------------------

III. CERTIFICATIONS AND COVENANTS:

 

  A. Company’s Certifications. By its execution of this Amendment, the Company
hereby certifies that:

i. the representations and warranties of the Company and each other Loan Party
contained in Article 5 of the Credit Agreement or any other Loan Document are
true and correct in all material respects on and as of the date hereof and as of
the Second Amendment Effective Date; provided, that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on such date;

ii. no Default or Event of Default shall exist, or would result from the
execution hereof, the borrowing of the Incremental Term Loans (the “Proposed
Borrowing”) or the application of the proceeds therefrom; and

iii. the Company and each Loan Party has performed in all material respects all
agreements and satisfied all conditions which the Credit Agreement provides
shall be performed or satisfied by it on or before the date hereof or the Second
Amendment Effective Date.

 

  B. Company’s Covenants. By its execution of this Amendment, the Company hereby
covenants that:

i. it shall deliver or cause to be delivered the legal opinion of Simpson
Thacher & Bartlett LLP, New York counsel to the Loan Parties, addressed to the
Initial Incremental Term Lenders and the Administrative Agent and covering such
matters as are reasonably requested by the Administrative Agent in connection
with this Amendment; and

ii. set forth on the Officers’ Certificate attached hereto as Exhibit A are the
calculations (in reasonable detail) demonstrating compliance with the covenants
set forth in Section 7.11 of the Credit Agreement determined on a Pro Forma
Basis as of the Second Amendment Effective Date and the last day of the most
recent Test Period, in each case, as if the Proposed Borrowing had been
outstanding on the last day of such Test Period for testing compliance
therewith.

 

  C. Certifications of Company and Holdings. By its execution of this Amendment,
each of the Company and Holdings certifies that this Amendment has been duly
authorized, executed and delivered by it and this Amendment and the Credit
Agreement as amended hereby constitute its valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

3



--------------------------------------------------------------------------------

IV. FEES

The Company agrees to pay to each Initial Incremental Term Lender,
simultaneously with the funding of the Incremental Term Loans on the Second
Amendment Effective Date, a fee equal to 1.00% of the principal amount of the
Incremental Term Loan funded by such Initial Incremental Term Lender on the
Second Amendment Effective Date.

 

V. CONDITIONS TO EFFECTIVENESS

This Amendment, and each Initial Incremental Term Lender’s obligation to fund
its Incremental Term Commitment, shall become effective only upon the
satisfaction of all of the following conditions precedent:

 

  A. Execution. Administrative Agent shall have received a counterpart signature
page of this Amendment duly executed by itself, Holdings, the Company, and each
Initial Incremental Term Lender.

 

  B. Fees. The Company shall have paid (or shall have made arrangements
reasonably satisfactory to the Administrative Agent for simultaneous payment of)
all fees and other amounts due and payable on or prior to the Second Amendment
Effective Date, including, to the extent invoiced at least three Business Days
prior to the proposed Second Amendment Effective Date, all out-of-pocket
expenses required to be reimbursed or paid by the Company hereunder or any other
Loan Document, and including payment of fees and reimbursement or other payment
of all out-of-pocket expenses required to be reimbursed or paid by the Company
to or on behalf of the Incremental Arrangers, Initial Incremental Term Lenders,
or Administrative Agent pursuant to agreements with the Incremental Arrangers
and Initial Incremental Term Lenders or pursuant to the Credit Agreement.

 

  C. Representations and Warranties. The representations and warranties of the
Company and each other Loan Party contained in Article 5 of the Credit Agreement
or in any other Loan Document shall be true and correct in all material respects
on and as of the date of the funding of the Incremental Term Loans; provided
that, to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date; provided, further that, any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct in all respects on such respective dates.

 

  D. No Default. No Default or Event of Default shall exist, or would result
from the execution hereof, the borrowing of the Incremental Term Loans, or from
the application of the proceeds therefrom.

 

  E. Committed Loan Notice. The Administrative Agent shall have received a
Committed Loan Notice in accordance with the requirements hereof.

 

  F.

Certificate and Legal Opinion. The Administrative Agent and the Incremental
Arrangers shall have received an Officer’s Certificate in the form attached
hereto

 

4



--------------------------------------------------------------------------------

 

as Exhibit A, executed and certified by a Responsible Officer on behalf of the
Company, and the executed legal opinion of Simpson Thacher & Bartlett LLP
referred to in Section III.B. hereof.

 

VI. MISCELLANEOUS

 

  A. Foreign Lenders. For each Incremental Term Lender that is a Foreign Lender,
delivered herewith to the Administrative Agent are such forms, certificates or
other evidence with respect to United States federal income tax withholding
matters as such Incremental Term Lender may be required to deliver to the
Administrative Agent pursuant to subsection 10.15(a)(i) of the Credit Agreement.

 

  B. Recordation of the New Loans. Upon execution and delivery hereof, and
funding of the Incremental Term Loans, Administrative Agent will record the
Incremental Term Loans made by the Initial Incremental Term Lenders in the
Register.

 

  C. Amendment, Modification and Waiver. This Amendment may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

 

  D. Notice. For purposes of the Credit Agreement, the initial notice address of
each Initial Incremental Term Lender shall be as set forth below its signature
below.

 

  E. Entire Agreement. This Amendment, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

 

  F. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

  G. Severability. Any term or provision of this Amendment which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Amendment or
affecting the validity or enforceability of any of the terms or provisions of
this Amendment in any other jurisdiction. If any provision of this Amendment is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

 

  H. Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Second Amendment to Credit Agreement as of
September 29, 2008.

 

GOLDMAN SACHS CREDIT PARTNERS L.P. as Incremental Arranger and Initial
Incremental Term Lender By:  

/s/ Bruce H. Mendelsohn

Name:   Bruce H. Mendelsohn Title:   Authorized Signatory

Notice Address: Attention:   Sharon Babick Telephone:   212 357 7882 Facsimile:
  212 256 2220

 

[signature page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS INC. as Incremental Arranger By:  

/s/ Julie Persily

Name:   Julie Persily Title:   Managing Director

Notice Address: Attention:   Christopher Wood Telephone:   212 723 6585
Facsimile:   646 291 5515

CITICORP NORTH AMERICA, INC.

as Initial Incremental Term Lender

By:  

/s/ Julie Persily

Name:   Julie Persily Title:   Managing Director and Vice President

Notice Address: Attention:   Christopher Wood Telephone:   212 723 6585
Facsimile:   646 291 5515

[signature page to Second Amendment to Credit Agreement]

 

2



--------------------------------------------------------------------------------

BARCLAYS BANK PLC as Initial Incremental Term Lender By:  

/s/ Ann E. Sutton

Name:   Ann E. Sutton Title:   Associate Director

Notice Address: 200 Park Avenue New York, NY 10166 Attention:   Ann E. Sutton
Telephone:   (212) 412-3752 Facsimile:   (212) 412-7600

[signature page to Second Amendment to Credit Agreement]

 

3



--------------------------------------------------------------------------------

KKR CORPORATE LENDING LLC as Initial Incremental Term Lender By:  

/s/ Irene Mavroyannis

Name:   Irene Mavroyannis Title:   Chief Operating Office

Notice Address:   9 West 57th Street   New York, NY 10019

Attention:   Irene Mavroyannis Telephone:   212.230.9447 Facsimile:  
212.271.9943

[signature page to Second Amendment to Credit Agreement]

 

4



--------------------------------------------------------------------------------

SUNGARD HOLDCO LLC By:  

*

Name:   Michael J. Ruane Title:   Executive Vice President – Finance and Chief
Financial Officer SUNGARD DATA SYSTEMS INC. By:  

*

Name:   Michael J. Ruane Title:   Executive Vice President – Finance and Chief
Financial Officer

 

* The signature appearing immediately below shall serve as a signature at each
place indicated with an “*” on this page:

 

By:  

/s/ Michael J. Ruane

  Michael J. Ruane

[signature page to Second Amendment to Credit Agreement]

 

5



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. as Administrative Agent By:  

/s/ Ann B. Kerns

Name:   Ann B. Kerns Title:   Vice President

[signature page to Second Amendment to Credit Agreement]

 

6



--------------------------------------------------------------------------------

ANNEX I

TO SECOND AMENDMENT TO CREDIT AGREEMENT

TERMS OF AMENDMENT

 

A. The definition of “Applicable Rate” is amended by the addition of the
following clause (c) at the end thereof:

(c) Notwithstanding clause (a) of this definition, the Applicable Rate for each
Incremental Term Loan shall be, as of any date of determination, (i) for
Eurocurrency Rate Loans, 4.00% per annum, and (ii) for Base Rate Loans, 3.00%

 

B. The definition of “Base Rate” is amended by the addition of the following
sentence at the end thereof:

Notwithstanding the foregoing, for any period or periods during which the Base
Rate as determined pursuant to the above provisions of this definition is less
than 4.00%, “Base Rate” as applied to Incremental Term Loans that are Base Rate
Loans shall mean 4.00%.

 

C. The definition of “Class” is amended and restated in its entirety as follows:

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Dollar Revolving Credit Lenders, Multicurrency Revolving Credit Lenders,
U.S. Term Lenders, U.K. Term Lenders, Euro Term Lenders or Incremental Term
Lenders, (b) when used with respect to Commitments, refers to whether such
Commitments are Dollar Revolving Credit Commitments, Multicurrency Revolving
Credit Commitments, U.S. Term Commitments, U.K. Term Commitments, Euro Term
Commitments, or Incremental Term Commitments and (c) when used with respect to
Loans or a Borrowing, refers to whether such Loans, or the Loans comprising such
Borrowing, are Dollar Revolving Credit Loans, Alternative Currency Revolving
Credit Loans, U.S. Term Loans, U.K. Term Loans, Euro Term Loans, or Incremental
Term Loans.

 

D. The definition of “Commitment” is amended and restated in its entirety as
follows:

“Commitment” means a U.S. Term Commitment, a U.K. Term Commitment, an
Incremental Term Commitment or a Revolving Credit Commitment, as the context may
require.

 

E. The definition of “Eurocurrency Rate” is amended by the addition of the
following clause (d):

(d) Notwithstanding the foregoing clauses (a), (b), and (c), for any Interest
Period or Interest Periods during which the Eurocurrency Rate as determined
pursuant to clauses (a), (b), and (c) of this definition is less than 3.00%,
“Eurocurrency Rate” as such term is applied to Incremental Term Loans that are
Eurocurrency Rate Loans shall mean 3.00%.



--------------------------------------------------------------------------------

F. The definition of “Facility” is amended and restated in its entirety as
follows:

“Facility” means the U.S. Term Loans, the U.K. Term Loans, the Euro Term Loans,
the Incremental Term Loans, the Revolving Credit Facility, the Alternative
Currency Revolving Credit Facility, the Swing Line Sublimit or the Letter of
Credit Sublimit, as the context may require.

 

G. The definition of “Lender” is amended by the addition of the following
sentence at the end thereof:

“Lender” includes each Incremental Term Lender.

 

H. The definition of “Loan” is amended by the addition of the following text
immediately before the period at the end thereof: “or an Incremental Term Loan”

 

I. The definition of “Note” is amended and restated in its entirety as follows:

“Note” means a U.S. Term Note, U.K. Term Note, Euro Term Note, an Incremental
Term Note, or a Revolving Credit Note, as the context may require.

 

J. The definition of “Outstanding Amount” is amended by deleting clause
(a) thereof and inserting the following it its place as clause (a):

(a) with respect to the U.S. Term Loans, U.K. Term Loans, Euro Term Loans,
Incremental Term Loans, Revolving Credit Loans and Swing Line Loans on any date,
the Dollar Amount thereof after giving effect to any borrowings and prepayments
or repayments of U.S. Term Loans, U.K. Term Loans, Euro Term Loans, Incremental
Term Loans, Revolving Credit Loans (including any refinancing of outstanding
unpaid drawings under Letters of Credit or L/C Credit Extensions as a Revolving
Credit Borrowing) and Swing Line Loans, as the case may be, occurring on such
date; and

 

K. The definition of “Request for Credit Extension” is amended by the insertion
of the following text after the words “Euro Term Loans” in clause (a) thereof:

“, or Incremental Term Loans”

 

L. The definition of “Required Lenders” is amended by the insertion of the
following clause (f) immediately following clause (e) thereof:

“, and (g) aggregate unused Incremental Term Commitments”

 

M. The definition of “Term Commitment” is amended and restated in its entirety
as follows:

“Term Commitment” means a U.S. Term Commitment, a U.K. Term Commitment, a Euro
Term Commitment, or an Incremental Term Commitment, as the context may require.

 

N. The definition of “Term Loan” is amended and restated in its entirety as
follows:

“Term Loan” means a U.S. Term Loan, a U.K. Term Loan, a Euro Term Loan, or an
Incremental Term Loan, as the context may require.

 

I-2



--------------------------------------------------------------------------------

O. The definition of “Term Note” is amended and restated in its entirety as
follows:

“Term Note” means a U.S. Term Note, U.K. Term Note, a Euro Term Note, or an
Incremental Term Note, as the context may require.

 

P. The definition of “Tranche” is amended by the addition of the following text
immediately before the period at the end of clause (f) thereof:

“ and (g) the outstanding Incremental Term Loans”

 

Q. Section 1.01 of the Credit Agreement (Definitions) is amended by the
insertion of the following new definitions, in appropriate alphabetical order:

“Incremental Arrangers” means Goldman Sachs Credit Partners L.P. and Citigroup
Global Markets Inc., in their capacity as joint lead arrangers with respect to
the Incremental Term Loan and the Second Amendment.

“Incremental Term Commitment” means, as to each Incremental Term Lender, its
obligation to make a Incremental Term Loan to the Company pursuant to
Section 2.01(e) in an aggregate Dollar Amount not to exceed the amount set forth
opposite such Lender’s name on Schedule A to the Second Amendment under the
caption “Incremental Term Commitment” or in the Assignment and Assumption
pursuant to which such Incremental Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The initial aggregate amount of the Incremental Term Commitments
is $500,000,000.

“Incremental Term Lender” means, at any time, any Lender that has an Incremental
Term Commitment or an Incremental Term Loan at such time.

“Incremental Term Loan” means a Loan in accordance with Section 2.15 made
pursuant to Section 2.01(e).

“Incremental Term Note” means a promissory note of the Company payable to any
Incremental Term Lender or its registered assigns, in substantially the form of
Exhibit B to the Second Amendment, evidencing the aggregate Indebtedness of the
Company to such Incremental Term Lender resulting from the Incremental Term
Loans made by such Incremental Term Lender.

“Initial Incremental Term Lender” means the “Initial Incremental Term Lenders”
as defined in the Second Amendment.

“Second Amendment” means the Incremental Amendment, executed as the Second
Amendment to this Agreement, by Holdings, the Company, each Initial Incremental
Term Lender, the Incremental Arrangers and the Administrative Agent, as of
September 29, 2008.

 

I-3



--------------------------------------------------------------------------------

“Second Amendment Effective Date” means the Incremental Facility Closing Date
with respect to the Incremental Term Loans effected pursuant to the Second
Amendment, which shall be the date on which the conditions to the effectiveness
of the Second Amendment are satisfied and the Incremental Term Loans are made.

 

R. Section 2.01 of the Credit Agreement (The Loans) is amended by the addition
of the following clause (e) at the end thereof:

(e) The Incremental Term Borrowings. Subject to the terms and conditions set
forth herein, each Incremental Term Lender severally agrees to make to the
Company a single loan denominated in Dollars in a Dollar Amount equal to such
Incremental Term Lender’s Incremental Term Commitment on the Second Amendment
Effective Date. Amounts borrowed under this Section 2.01(e) and repaid or
prepaid may not be reborrowed. Incremental Term Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

 

S. Section 2.02(a) of the Credit Agreement (Borrowings, Conversions and
Continuations of Loans) is amended by the insertion of the following text in
clause (i) of the sixth sentence thereof, immediately after the words “a
conversion of U.S. Term Loans”:

“or Incremental Term Loans”

 

T. Section 2.06(b) of the Credit Agreement (Termination or Reduction of
Commitments – Mandatory) is amended by the addition of the following sentence at
the end thereof:

The Incremental Term Commitment of each Incremental Term Lender shall be
automatically and permanently reduced to $0 upon the making of such Incremental
Term Lender’s Incremental Term Loans pursuant to Section 2.01(e)

 

U. Section 2.07 of the Credit Agreement (Repayment of Loans) is amended by the
addition of the following clause (f):

(f) Incremental Term Loans. The Company shall repay to the Administrative Agent
for the ratable account of the Incremental Term Lenders (i) on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the Second Amendment Effective Date, an aggregate Dollar
Amount equal to 0.25% of the aggregate Dollar Amount of all Incremental Term
Loans outstanding on the Second Amendment Effective Date (which payments shall
be reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05) and (ii) on the Maturity Date for
the Incremental Term Loans, the aggregate principal amount of all Incremental
Term Loans outstanding on such date.

 

V. Section 10.07(b) of the Credit Agreement (Successors and Assigns) is amended
by the addition of the following after the end thereof, as clause (iii):

(iii) Notwithstanding the foregoing, clauses (b)(i)(A), (b)(i)(B), and
(b)(ii)(B) of this Section 10.07 shall not apply to the primary assignments of
Incremental Term Loans or Incremental Term Commitments by any Initial
Incremental Term Lender (or its Affiliates and Approved Funds) with respect to
which an Incremental Arranger has given written notice to the Administrative
Agent on or before the Second Amendment Effective Date.

* * * * *

 

I-4



--------------------------------------------------------------------------------

SCHEDULE A

TO SECOND AMENDMENT TO CREDIT AGREEMENT

INCREMENTAL TERM COMMITMENTS

 

Incremental Term Lender

 

Incremental Term Commitment

Goldman Sachs Credit Partners L.P.   $300,000,000 Citicorp North America, Inc.  
$100,000,000 Barclays Bank PLC   $50,000,000 KKR Corporate Lending LLC  
$50,000,000



--------------------------------------------------------------------------------

EXHIBIT A

TO SECOND AMENDMENT TO CREDIT AGREEMENT

OFFICER’S CERTIFICATE

See attached.



--------------------------------------------------------------------------------

EXHIBIT B

TO SECOND AMENDMENT TO CREDIT AGREEMENT

FORM OF PROMISSORY NOTE

See attached.